      2:19-cr-00441-DCN         Date Filed 09/15/19       Entry Number 41        Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 UNITED STATES OF AMERICA,                        )   Criminal No.: 2:19-cr-00441
                                                  )
                                     Plaintiff,   )
                                                  )
                vs.                               )          DEFENDANT’S PROPOSED
                                                  )               VOIR DIRE
 AMIR GOLESTAN and                                )
 MICFO, LLC,                                      )
                                                  )
                                  Defendants.     )


               Attorney E. Bart Daniel, on behalf of Defendants Amir Golestan and Micfo, LLC

(hereinafter “Defendants”), hereby submits the following proposed voir dire questions. The

Defendants request that the Court present this question to potential jurors, in addition to those

questions that the Court normally poses to potential jurors. The Defendants reserve the right to

conduct individual voir dire in addition to the voir dire conducted by the Court.

               1. Does the fact that Defendant Amir Golestan is of Middle Eastern (Iranian)

                   descent affect your ability to give him a fair trial?

       Respectfully submitted, this the 15th day of September, 2019.


                                                       s/E. Bart Daniel                     x
                                                       E. BART DANIEL, ESQ.
                                                       Federal ID No.: 403
                                                       Nelson Mullins Riley & Scarborough LLP
                                                       151 Meeting Street, Suite 600
                                                       Charleston, South Carolina 29401
                                                       (843) 534-4123
                                                       bart.daniel@nelsonmullins.com

                                                       Counsel for Defendants Amir Golestan and
                                                       Micfo, LLC

Charleston, South Carolina
